                        Case 18-10512-KBO             Doc 1067           Filed 11/06/19     Page 1 of 4



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                     )
         In re:                                                      )       Chapter 11
                                                                     )
         Zohar III, Corp., et al.,1                                  )       Case No. 18-10512 (KBO)
                                                                     )
                                             Debtors.                )       Jointly Administered
                                                                     )

                             NOTICE OF AGENDA OF MATTERS SCHEDULED
                           FOR HEARING ON NOVEMBER 8, 2019 AT 9:30 A.M. (ET)

         ADJOURNED MATTERS

         1.       Debtors’ Motion for an Order Determining Dispute Between the Debtors and Patriarch
                  Partners Management Services, LLC Related to Pending Oasis Transaction [(SEALED)
                  D.I. 911; 9/6/19; (REDACTED) D.I. 912; 9/6/19]

                  Related Documents:

                  A.      Order Approving and Authorizing the Settlement Agreement By and Between the
                          Debtors, Lynn Tilton, the Patriarch Stakeholders, MBIA Insurance Corp., and the
                          Zohar III Controlling Class [D.I. 266; 5/21/18]

                  B.      Order Approving Independent Director Service Agreement and Indemnification
                          Agreement [D.I. 345; 6/26/18]

                  C.      Motion of the Debtors for Entry of an Order in Aid of Implementation of the
                          Global Settlement Agreement Approved in These Cases Establishing Certain
                          Procedures for the Independent Directors’ Approval of Monetization Transactions
                          and Related Relief [D.I. 481; 10/23/18]

                  D.      Order in Aid of Implementation of the Global Settlement Agreement Approved in
                          These Cases Establishing Certain Procedures for the Independent Director's
                          Approval of Monetization Transactions and Related Relief [D.I. 545; 11/9/18]

                  E.      Order Extending 15-Month Window Under the Court-Approved Settlement
                          Agreement By and Between the Debtors, Lynn Tilton, the Patriarch Stakeholders,
                          MBIA Insurance Corp., and the Zohar III Controlling Class and Granting Related
                          Relief [D.I. 871; 8/27/19]

         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc. New York, NY 10036.
01:25531712.1
                     Case 18-10512-KBO           Doc 1067     Filed 11/06/19    Page 2 of 4




                F.        Order Appointing Replacement Mediator [D.I. 890; 9/3/19]

                G.        Debtors’ Motion for Entry of an Order Authorizing Filing of Motion Under Seal
                          [D.I. 913; 9/6/19]

                H.        Order Approving Consummation of Oasis Portfolio Company Transaction [D.I.
                          918; 9/9/19]

                Response Deadline:                    Extended

                Responses Received:                   None as of this date

                Status:          This matter is adjourned to a date and time to be determined pending the
                                 scheduling of discovery.

         2.     Debtors’ Motion for Entry of an Order Authorizing Filing of Motion Under Seal [D.I.
                913; 9/6/19]

                Related Documents:

                A.        Debtors’ Motion for an Order Determining Dispute Between the Debtors and
                          Patriarch Partners Management Services, LLC Related to Pending Oasis
                          Transaction [(SEALED) D.I. 911; 9/6/19; (REDACTED) D.I. 912; 9/6/19]

                Response Deadline:                    Extended

                Responses Received:

                B.        United States Trustee’s Omnibus Reservation of Rights to Motions to File Under
                          Seal [D.I. 937; 9/20/19]

                Status:          This matter is adjourned to a date and time to be determined pending the
                                 scheduling of discovery.

         3.     PPMG’s Opening Brief Regarding PPMG’s Right to Payment of Transaction Fees in
                Connection with the Oasis Transaction [(SEALED) D.I. 914; 9/6/19]

                Related Documents:

                A.        Order Approving and Authorizing the Settlement Agreement By and Between the
                          Debtors, Lynn Tilton, the Patriarch Stakeholders, MBIA Insurance Corp., and the
                          Zohar III Controlling Class [D.I. 266; 5/21/18]

                B.        Order Approving Independent Director Service Agreement and Indemnification
                          Agreement [D.I. 345; 6/26/18]

01:25531712.1

                                                         2
                     Case 18-10512-KBO           Doc 1067     Filed 11/06/19    Page 3 of 4



                C.        Motion of the Debtors for Entry of an Order in Aid of Implementation of the
                          Global Settlement Agreement Approved in These Cases Establishing Certain
                          Procedures for the Independent Directors’ Approval of Monetization Transactions
                          and Related Relief [D.I. 481; 10/23/18]

                D.        Order in Aid of Implementation of the Global Settlement Agreement Approved in
                          These Cases Establishing Certain Procedures for the Independent Director's
                          Approval of Monetization Transactions and Related Relief [D.I. 545; 11/9/18]

                E.        Order Extending 15-Month Window Under the Court-Approved Settlement
                          Agreement By and Between the Debtors, Lynn Tilton, the Patriarch Stakeholders,
                          MBIA Insurance Corp., and the Zohar III Controlling Class and Granting Related
                          Relief [D.I. 871; 8/27/19]

                F.        Order Appointing Replacement Mediator [D.I. 890; 9/3/19]

                G.        Motion of PPMG for Entry of an Order Authorizing Filing of Motion Under Seal
                          [D.I. 915; 9/6/19]

                H.        Order Approving Consummation of Oasis Portfolio Company Transaction [D.I.
                          918; 9/9/19]

                Response Deadline:                    Extended

                Responses Received:                   None as of this date

                Status:          This matter is adjourned to a date and time to be determined pending the
                                 scheduling of discovery.

         4.     Motion of PPMG for Entry of an Order Authorizing Filing of Motion Under Seal [D.I.
                915; 9/6/19]

                Related Documents:

                A.        PPMG’s Opening Brief Regarding PPMG’s Right to Payment of Transaction Fees
                          in Connection with the Oasis Transaction [(SEALED) D.I. 914; 9/6/19]

                Response Deadline:                    Extended

                Responses Received:

                B.        United States Trustee’s Omnibus Reservation of Rights to Motions to File Under
                          Seal [D.I. 937; 9/20/19]




01:25531712.1

                                                         3
                      Case 18-10512-KBO      Doc 1067     Filed 11/06/19     Page 4 of 4



                Status:     This matter is adjourned to a date and time to be determined pending the
                            scheduling of discovery.

         Dated: November 6, 2019           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                           /s/ Joseph M. Barry
                                           James L. Patton, Jr. (No. 2202)
                                           Robert S. Brady (No. 2847)
                                           Michael R. Nestor (No. 3526)
                                           Joseph M. Barry (No. 4221)
                                           Ryan M. Bartley (No. 4985)
                                           Shane M. Reil (No. 6195)
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 571-6600
                                           Facsimile: (302) 571-1253

                                           Counsel to the Debtors and Debtors in Possession




01:25531712.1

                                                      4
